Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 24, 2021

                                    No. 04-20-00355-CV

Forrest M. MIMS, Minnie Mims, Ray Reininger, Deborah Reininger, Glenn Thompson, Annette
                 Thompson, Blake C. Brock, and Annette Dannelly-Silva,
                                     Appellants

                                              v.

                                CITY OF SEGUIN, TEXAS,
                                        Appellee

               From the 274th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 17-1304-CV-B
                          Honorable Gary L. Steel, Judge Presiding


                                       ORDER

        Appellants’ reply brief was due by March 3, 2021. On February 22, 2021, appellants
filed a second unopposed motion requesting an additional fifteen day extension of time to file
their reply brief. After consideration, we GRANT the motion and ORDER appellants to file
their reply brief by March 18, 2021.

       It is so ORDERED on February 24, 2021.

                                                                 PER CURIAM

       ATTESTED TO: _____________________________
                    Michael A. Cruz,
                    Clerk of Court